Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 09/01/2022 has been entered. Claims 21-48 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-48 are rejected under 35 U.S.C. 103 as being unpatentable over MCQUILLEN et al. (US 20190272760 A1 hereinafter McQuillen) in view of Schubert et al (US 9940840 B1 hereinafter Schubert).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 21, McQuillen teaches a computing device in an ego vehicle, the computing device comprising: communication circuitry to: [system for vehicle guidance ¶3, ¶60]
transmit a join request in a vehicle-to-everything (V2X) message to another vehicle, the join request for joining a vehicle platoon with the other vehicle, and receive a join response in another V2X message from the other vehicle; and [transmits v2v request to join leader as a (group ¶17) Fig. 4, 428 ¶67 "transmits a request to the vehicle associated with the selection to become the leader vehicle 102"]
processor circuitry communicatively coupled with the communication circuitry, the processor circuitry to: [processor, circuitry and communication interface ¶3, ¶60]
generate the join request to join the vehicle platoon, and [driver requests to follow a vehicle (join a group) Fig. 4 402, 426 ¶65]
McQuillen does not specifically teach control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response.
However, Schubert teaches control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response. [platoon for autonomous driving (control) Col. 5 Ln. 37-49 "autonomous driving systems may be provided in vehicles that are configured for platooning, except that the autonomous driving systems may facilitate coordinated travel of a vehicle "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle to vehicle communication disclosed by McQuillen by incorporating the control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response disclosed by Schubert because both techniques address the same field of tracking users and by incorporating Schubert into McQuillen provides a more efficient traffic and communication techniques [Schubert Col. 1 ln. 11-26]

As to dependent claim 22, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the vehicle platoon is an existing platoon including the other vehicle or a new platoon to be formed by the ego vehicle and the other vehicle. [Schubert existing/new platoon Fig. 4 412 Col. 16 ln. 43-51, Fig. 5 Col. 20 ln. 28+]

As to dependent claim 23, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein: the processor circuitry is further to generate a message indicating that the ego vehicle is a platooning enabled vehicle; and [McQuillen authorize group (enabled) ¶4]
the communication circuitry is further to transmit the generated message to the other vehicle. [McQuillen shares message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]

As to dependent claim 24, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further to: generate the join request when the ego vehicle is within a certain distance of the other vehicle. [McQuillen Fig. 4 422 request with nearby vehicles ¶28, "within a threshold distance of the follower vehicle 104";¶66 "generates a potential leader list of generic vehicle identifiers based on a location of the nearby vehicles"]

As to dependent claim 25, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further to: discover the other vehicle through a social media or match-making service. [McQuillen leader list based on social media connections ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 26, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further to: monitor information received by the communication circuitry to discover the other vehicle or the vehicle platoon including the other vehicle. [McQuillen monitors personal data for finding leader vehicle ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 27, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the other vehicle is traveling in front of the ego vehicle. [McQuillen followers are behind leader ¶28 "list only the vehicles that are in front of the follower vehicle"]

As to dependent claim 28, the rejection of claim 21 is incorporated. McQuillen and Schubert further teach wherein the V2X message and the other V2X message are Direct Short Range Communications (DSRC) messages or Intelligent Transport Systems in the 5 GHz frequency band (ITS-G5) messages, and [McQuillen v2v with DSRC ¶17]
wherein the communication circuitry is configured to communicate the V2X message and the other V2X message in a 5.9 gigahertz (GHz) frequency band and according to a Institute of Electrical and Electronics Engineers (IEEE) 802.11p protocol. [McQuillen DSRC (5.9 GHz ¶17]

As to independent claim 29, McQuillen teaches one or more non-transitory computer readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an ego vehicle computing system is to cause the ego vehicle computing system to: [non transitory computer in vehicle ¶60, ¶62]
generate a join request, the join request for joining a vehicle platoon with at least one other vehicle different than an ego vehicle in which the ego vehicle computing system is disposed;  [driver requests to follow a vehicle (join a group) Fig. 4 402, 426 ¶65]
generate a vehicle-to-everything (V2X) message to include the join request; [message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]
cause transmission of the V2X message to the at least one other vehicle;  [transmits v2v request to join leader as a (group ¶17) Fig. 4, 428 ¶67 "transmits a request to the vehicle associated with the selection to become the leader vehicle 102"]
receive a join response in another V2X message from the at least one other vehicle; and  [message between vehicles about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]
McQuillen does not specifically teach control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response.
However, Schubert teaches control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response. [platoon for autonomous driving (control) Col. 5 Ln. 37-49 "autonomous driving systems may be provided in vehicles that are configured for platooning, except that the autonomous driving systems may facilitate coordinated travel of a vehicle "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle to vehicle communication disclosed by McQuillen by incorporating the control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response disclosed by Schubert because both techniques address the same field of tracking users and by incorporating Schubert into McQuillen provides a more efficient traffic and communication techniques [Schubert Col. 1 ln. 11-26]

As to dependent claim 30, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein the vehicle platoon is an existing platoon including the at least one other vehicle or a new platoon to be formed by the ego vehicle and the at least one other vehicle. [Schubert existing/new platoon Fig. 4 412 Col. 16 ln. 43-51, Fig. 5 Col. 20 ln. 28+]

As to dependent claim 31, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein execution of the instructions is to further cause the ego vehicle computing system to: generate a message indicating that the ego vehicle is a platooning enabled vehicle; and [McQuillen authorize group (enabled) ¶4] cause transmission of the generated message to the at least one other vehicle. [McQuillen shares message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]

As to dependent claim 32, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein execution of the instructions is to further cause the ego vehicle computing system to: generate the join request when the ego vehicle is within a certain distance of the at least one other vehicle. [McQuillen Fig. 4 422 request with nearby vehicles ¶28, "within a threshold distance of the follower vehicle 104";¶66 "generates a potential leader list of generic vehicle identifiers based on a location of the nearby vehicles"]

As to dependent claim 33, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein execution of the instructions is to further cause the ego vehicle computing system to: discover the at least one other vehicle through a social media or match-making service. [McQuillen leader list based on social media connections ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 34, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein execution of the instructions is to further cause the ego vehicle computing system to: monitor received information to discover the at least one other vehicle or the vehicle platoon including the at least one other vehicle. [McQuillen monitors users information ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 35, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein the at least one other vehicle is traveling in front of the ego vehicle. [McQuillen followers are behind leader ¶28 "list only the vehicles that are in front of the follower vehicle"]

As to dependent claim 36, the rejection of claim 29 is incorporated. McQuillen and Schubert further teach wherein execution of the instructions is to further cause the ego vehicle computing system to: cause direct transmission of the V2X message including the join request directly to the at least one other vehicle.  [McQuillen directly communicated ¶21]

As to independent claim 37, McQuillen teaches an ego vehicle, comprising: [vehicle guidance system in a first vehicle ¶3]
a computing device communicatively coupled with the one or more DCUs, the computing device arranged to: [controller ¶88]
generate a join request, the join request for joining a vehicle platoon with at least one other vehicle different than an ego vehicle in which the ego vehicle computing system is disposed;  [driver requests to follow a vehicle (join a group) Fig. 4 402, 426 ¶65]
generate a vehicle-to-everything (V2X) message to include the join request; [message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]
cause transmission of the V2X message to the at least one other vehicle;  [transmits v2v request to join leader as a (group ¶17) Fig. 4, 428 ¶67 "transmits a request to the vehicle associated with the selection to become the leader vehicle 102"]
receive a join response in another V2X message from the at least one other vehicle; and  [message between vehicles about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]
generate a join request, the join request for joining a vehicle platoon with at least one other vehicle different than the ego vehicle when the ego vehicle is within a certain distance of the other vehicle generate a vehicle-to-everything (V2X) message to include the join request, and [Fig. 4 422 request with nearby vehicles ¶28, "within a threshold distance of the follower vehicle 104";¶66 "generates a potential leader list of generic vehicle identifiers based on a location of the nearby vehicles"]
communication circuitry communicatively coupled with the computing device, the communication circuitry arranged to: [communication circuitry ¶60]
transmit the V2X message including the join request to the at least one other vehicle, and receive the other V2X message including the join response from the at least one other vehicle. [transmits v2v request to join leader as a (group ¶17) Fig. 4, 428 ¶67 "transmits a request to the vehicle associated with the selection to become the leader vehicle 102"]
McQuillen does not specifically teach one or more driving control units (DCUs) communicatively coupled with respective components of the ego vehicle, the one or more DCUs arranged to control the respective components of the ego vehicle; after receipt of a join response included in another V2X message, send commands to the one or more DCUs, the commands cause the one or more DCUs to control the respective components of the ego vehicle so that the ego vehicle travels in the vehicle platoon;
However, Schubert teaches one or more driving control units (DCUs) communicatively coupled with respective components of the ego vehicle, the one or more DCUs arranged to control the respective components of the ego vehicle; [Controllers that control vehicle Col. 5 6-49]
after receipt of a join response included in another V2X message, send commands to the one or more DCUs, the commands cause the one or more DCUs to control the respective components of the ego vehicle so that the ego vehicle travels in the vehicle platoon; and [platoon for autonomous driving (control) Col. 5 Ln. 37-49 "autonomous driving systems may be provided in vehicles that are configured for platooning, except that the autonomous driving systems may facilitate coordinated travel of a vehicle "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle to vehicle communication disclosed by McQuillen by incorporating the one or more driving control units (DCUs) communicatively coupled with respective components of the ego vehicle, the one or more DCUs arranged to control the respective components of the ego vehicle; after receipt of a join response included in another V2X message, send commands to the one or more DCUs, the commands cause the one or more DCUs to control the respective components of the ego vehicle so that the ego vehicle travels in the vehicle platoon disclosed by Schubert because both techniques address the same field of tracking users and by incorporating Schubert into McQuillen provides a more efficient traffic and communication techniques [Schubert Col. 1 ln. 11-26]

As to dependent claim 38, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein the vehicle platoon is an existing platoon including the other vehicle or a new platoon to be formed by the ego vehicle and the other vehicle. [Schubert existing/new platoon Fig. 4 412 Col. 16 ln. 43-51, Fig. 5 Col. 20 ln. 28+]

As to dependent claim 39, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein: the processor circuitry is further arranged to generate a message indicating that the ego vehicle is a platooning enabled vehicle; and [McQuillen authorize group (enabled) ¶4] the communication circuitry is further arranged to transmit the generated message to the other vehicle. [McQuillen shares message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]

As to dependent claim 40, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further arranged to one or both of: discover the other vehicle through a social media or match-making service; and monitor information received by the communication circuitry to discover the other vehicle or the vehicle platoon including the other vehicle.[McQuillen leader list based on social media connections ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 41, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein the other vehicle is traveling in front of the ego vehicle and the other vehicle is travelling in a same direction as the ego vehicle. [McQuillen followers are behind leader ¶28 "list only the vehicles that are in front of the follower vehicle"]

As to dependent claim 42, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein the communication circuitry is further to: transmit the V2X message including the join request directly to the other vehicle. [McQuillen directly communicated ¶21]

As to dependent claim 43, the rejection of claim 37 is incorporated. McQuillen and Schubert further teach wherein the V2X message and the other V2X message are Direct Short Range Communications (DSRC) messages or Intelligent Transport Systems in the 5 GHz frequency band (ITS-G5) messages, and [McQuillen v2v with DSRC ¶17] wherein the communication circuitry is configured to communicate the V2X message and the other V2X message in a 5.9 gigahertz (GHz) frequency band and according to a Institute of Electrical and Electronics Engineers (IEEE) 802.11p protocol. [McQuillen DSRC (5.9 GHz ¶17]

As to independent claim 44, McQuillen teaches a computing device in a first vehicle, the computing device comprising: communication circuitry arranged to: [processors in a vehicle system ¶87-88]
receive a join request in a first vehicle-to-everything (V2X) message from a second vehicle, the join request for joining or forming a vehicle platoon with the first vehicle, and transmit a join response in a second V2X message to the second vehicle; and [transmits v2v request to join leader as a (group ¶17) Fig. 4, 428 ¶67 "transmits a request to the vehicle associated with the selection to become the leader vehicle 102"]
processor circuitry communicatively coupled with the communication circuitry, the processor circuitry arranged to: [processor ¶88]
generate the join response to form the vehicle platoon with the first vehicle or to permit the first vehicle to join an existing vehicle platoon including the first vehicle, and [message between vehicle about group including authorization (permit) ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]
McQuillen does not specifically teach control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response.
However, Schubert teaches control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response. [platoon for autonomous driving (control) Col. 5 Ln. 37-49 "autonomous driving systems may be provided in vehicles that are configured for platooning, except that the autonomous driving systems may facilitate coordinated travel of a vehicle "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle to vehicle communication disclosed by McQuillen by incorporating the control operation of the ego vehicle to travel in the vehicle platoon after receipt of the join response disclosed by Schubert because both techniques address the same field of tracking users and by incorporating Schubert into McQuillen provides a more efficient traffic and communication techniques [Schubert Col. 1 ln. 11-26]

As to dependent claim 45, the rejection of claim 44 is incorporated. McQuillen and Schubert further teach wherein: the processor circuitry is further arranged to generate a third V2X message indicating that the first vehicle is a platooning enabled vehicle; and [McQuillen authorize group (enabled) ¶4] the communication circuitry is further arranged to transmit the third V2X message to the second vehicle.
McQuillen shares message between vehicle about group ¶4 "message includes leader information indicative of a travel path of the second vehicle. The example method also includes receiving authorization from the second vehicle for the first vehicle to follow the second vehicle."]

As to dependent claim 46, the rejection of claim 44 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further arranged to: generate the join response when the second vehicle is within a certain distance of the first vehicle, when the first and second vehicles are travelling in a same direction, and when the first vehicle is traveling in front of the second vehicle. [McQuillen Fig. 4 422 request with nearby vehicles ¶28, "within a threshold distance of the follower vehicle 104";¶66 "generates a potential leader list of generic vehicle identifiers based on a location of the nearby vehicles";  ¶28 "list only the vehicles that are in front of the follower vehicle"]

As to dependent claim 47, the rejection of claim 44 is incorporated. McQuillen and Schubert further teach wherein the processor circuitry is further arrange to one or both of: discover the other vehicle through a social media or match-making service; and monitor information received by the communication circuitry to discover the other vehicle or the vehicle platoon including the other vehicle. [McQuillen leader list based on social media connections ¶21 ", the potential leader list may include only those vehicles that can be matched to people listed in a personal database (e.g., a phone contact list, a social media connections list, etc.) "]

As to dependent claim 48, the rejection of claim 44 is incorporated. McQuillen and Schubert further teach wherein the V2X message and the other V2X message are Direct Short Range Communications (DSRC) messages or Intelligent Transport Systems in the 5 GHz frequency band (ITS-G5) messages, and [McQuillen v2v with DSRC ¶17] wherein the communication circuitry is configured to communicate the V2X message and the other V2X message in a 5.9 gigahertz (GHz) frequency band and according to a Institute of Electrical and Electronics Engineers (IEEE) 802.11p protocol.[McQuillen DSRC (5.9 GHz ¶17]

Response to Arguments
Applicant's arguments filed 09/01/2022. In the remark, applicant argues that: 	
(1) McQuillen and Schubert, alone or combined (assuming arguendo that the references could be properly combined, which is not admitted herein), fail to disclose or suggest "transmit a join request in a vehicle-to-everything (V2X) message to another vehicle, the join request for joining a vehicle platoon with the other vehicle" as recited by claim 21.
(2) McQuillen and Schubert, alone or combined (assuming arguendo that the references could be properly combined, which is not admitted herein), fail to disclose or suggest "receive a join response in another V2X message from the other vehicle" as recited by claim 21.

Examiner respectfully disagrees with Applicant's arguments.

As to point (1) and (2) McQuillen and Schubert do teach "transmit a join request in a vehicle-to-everything (V2X) message to another vehicle, the join request for joining a vehicle platoon with the other vehicle, and receive a join response in another V2X message from the other vehicle; and " as recited by claim 1. McQuillen discloses an embodiment of choosing a leader of which the car that chooses a leader will join that leader; and don’t need to be already in a group before choosing a leader (see the process of Fig. 4 that polls, transmits and receive responses from leader ¶63-¶68) . For example, a car will search for a leader based on their location to find a group to travel with (join the right group).  (further see ¶28, ¶30, ¶64). Schubert also discloses requests to join platoons (groups) (see Col. 1 ln. 49-51). In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Hence, McQuillen and Schubert do teach "transmit a join request in a vehicle-to-everything (V2X) message to another vehicle, the join request for joining a vehicle platoon with the other vehicle, and receive a join response in another V2X message from the other vehicle; and " as recited by claim 1 Examiner is open to discussion and explanation in an interview at the number/address provided below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Li et al. (US 20170127249 A1) teaches exhibiting driving information of the first vehicle and instructs the user to confirm whether or not to join the vehicle fleet, and receives an instruction of confirming to join the vehicle fleet input by the user (¶38)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143